Citation Nr: 0828220	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  06-31 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1942 to November 
1945.  The appellant seeks benefits as the veteran's 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for the veteran's cause of death.  In July 
2008, the appellant and her son testified before the Board at 
a hearing that was held at the RO.

In July 2008, the Board granted the appellant's motion to 
have her case advanced on the Board's docket.


FINDINGS OF FACT

1.  Many years after service, the veteran developed 
congestive heart failure secondary to coronary artery 
disease, from which he died in June 2005.  These conditions 
were not caused by any incident of service.

2.  At the time of the veteran's death, he was service-
connected at a 50 percent rating for post-traumatic stress 
disorder (PTSD), and at 0 percent ratings for the residuals 
of a shell fragment wound to the right lower leg, and for the 
residuals of a fracture of the right tibia, for a combined 
disability rating of 50 percent.  None of these disabilities 
caused or contributed substantially or materially to his 
death.
CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  See Sanders v. Nicholson, 
487 F.3d. 881 (Fed. Cir. 2007).  The notice should be 
provided to a claimant before the initial RO decision.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In this case, although the appellant was not specifically 
informed of the disabilities for which service connection had 
been established, in her statements and sworn testimony, she 
repeatedly argued that the veteran was "always stressed" 
due to his service-connected PTSD.  The appellant maintained 
that the veteran's service-connected PTSD aggravated the 
heart disease from which he died.  

In a July 2005 letter, which predated the December 2005 
rating decision on appeal, as well as in a September 2005 
letter, the RO notified the appellant of the elements 
necessary to establish a claim of service connection for the 
cause of the veteran's death.  The letters notified the 
appellant of the first element, i.e., that the evidence 
needed to show that the veteran's death was related to a 
disease or injury of service origin.  The letters also 
satisfied the second and third elements because they notified 
her of the evidence she was responsible for submitting and 
identified the evidence that VA would obtain.  Further, in a 
rating action, a copy of which was issued to the appellant as 
part of the August 2006 Supplemental Statement of the Case 
(SSOC), the RO readjudicated the claim, curing any procedural 
defect.  See Mayfield v. Nicholson, 444 F.3d at 1334; 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

Further, given her contentions, the appellant has 
demonstrated her affirmative understanding, i.e., she had 
actual knowledge of what was necessary to substantiate her 
claim.  Thus, the purpose of the notice, to ensure that she 
had the opportunity to participate meaningfully in the 
adjudication process, was not frustrated because she had 
actual knowledge of what was necessary to substantiate her 
claim prior to the Board's consideration of this matter, 
ensuring the essential fairness of the adjudication.  See 
Sanders; Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) 
(holding that actual knowledge by the claimant cures defect 
in notice).  

The Board further finds that a reasonable person could be 
expected to understand from the notice what was needed to 
substantiate her claim and thus the essential fairness of the 
adjudication was not frustrated.  Thus, even assuming a 
notice error, the Board concludes the error was harmless.  
See Medrano v. Nicholson, 21 Vet. App. 165, 170 (2007); 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

As to VA's duty to assist, the Board notes that VA has 
associated with the claims folder the veteran's available 
service medical records and all pertinent post-service 
records, including the certificate of death.  Further, a 
transcript of the July 2008 Board hearing has been associated 
with the record.  In addition, in December 2005 a VA 
physician reviewed the veteran's claims folder and offered an 
opinion as to whether the veteran's heart disease was at 
least as likely as not related to his PTSD, or instead, if it 
was unrelated to his PTSD.  Thus, the Board finds that no 
additional assistance is required to fulfill VA's duty to 
assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

Service Connection for the Cause of the Veteran's Death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
was either the principal, or a contributory cause of death.  
38 C.F.R. § 3.312(a) (2007).  For a service-connected 
disability to be the principal cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related.  38 C.F.R. § 3.312(b) 
(2007).  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially.  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  38 C.F.R. § 3.312(c) (2007).  

Within this framework, the Board must consider the laws that 
otherwise govern the issue.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  A current 
disability must be related to service or to an incident of 
service origin.  A veteran seeking disability benefits must 
establish the existence of a disability and a connection 
between the veteran's service and the disability.  Boyer v. 
West, 210 F.3d 1322 (Fed. Cir. 2000); Maggitt v. West, 202 
F.3d 1370 (Fed. Cir. 2000).

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including cardiovascular disease, 
if they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007). 

The veteran died in June 2005.  A June 2005 death certificate 
listed his cause of death as congestive heart failure due to, 
or as a consequence of coronary artery disease.  Other 
conditions listed as contributing to death but not resulting 
in the underlying cause were aortic stenosis and pneumonia.  

The appellant asserts that the veteran had related to her a 
history of having an enlarged heart, hypertension, and 
irregular heart beat during active service.  She therefore 
contends that his coronary artery disease had its clinical 
onset during his period of active service and that she is 
thus entitled to service connection for the cause of his 
death.  The Board notes that the RO denied the veteran 
service connection for hypertension in an August 1988 1992 
rating decision because no nexus between his hypertension and 
his period of active service had been demonstrated.  

According to the National Personnel Records Center (NPRC), 
the vast majority of the veteran's service records are 
unavailable.  When a veteran's records have been determined 
to have been destroyed, or are missing, VA has an obligation 
to search for alternative records that might support the 
veteran's case.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992).  In this case, multiple attempts were made to secure 
the veteran's service medical records.  However, each of 
these requests for information received a negative response, 
and the appellant was duly informed of the unavailability of 
the records.

The veteran's available service records do not show that he 
developed coronary artery disease or any other cardiovascular 
problem during service.  In evaluating whether entitlement to 
service connection for the cause of the veteran's death is 
warranted on a presumptive basis, there is no clinical 
evidence of record of cardiovascular disease until 1988, 
approximately 43 years after separation from service, when 
the veteran underwent VA examination for hypertension.  
Accordingly, entitlement to service connection for the cause 
of the veteran's death on a presumptive basis is not 
warranted in this instance because cardiovascular disease was 
not shown within the applicable presumptive period following 
his separation from service.  See 38 C.F.R. § 3.309.  The 
Board now turns to the issue of whether service connection 
for the cause of the veteran's death is warranted on a direct 
basis.

Post-service clinical records demonstrate that the veteran 
was determined to be hypertensive on VA examination in June 
1988.  In January 1992, he experienced a myocardial 
infarction, and in November 1993 underwent bypass surgery.  
Following the bypass surgery, he was hospitalized for 
treatment of congestive heart failure, bronchitis, and 
bronchospasms.  Records dated in December 2000 show that the 
was diagnosed with aortic stenosis.  Subsequent records dated 
to June 2005 show continued management of hypertension, 
coronary artery disease, congestive heart failure, and aortic 
stenosis.  At no time did any treating provider relate the 
veteran's cardiovascular problems to his period of active 
service, or to any service-connected disability.  

The veteran's available service records do not show that he 
developed heart disease during service, nor is there medical 
evidence of such diseases for more than 17 years after 
separation from service.  In view of the lengthy period 
without evidence of treatment, there is no evidence of a 
continuity of treatment, and this weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The appellant's primary contention, however, is that stress 
related to the veteran's service-connected PTSD caused or 
materially contributed to his cardiovascular disease, and 
thereby to his death.  In support of this contention, the 
appellant points to a July 2005 opinion from the veteran's 
primary care physician, in which the physician states that it 
is her professional opinion that the veteran's post-traumatic 
stress disorder could have exacerbated his underlying cardiac 
disease over the last 60 years since World War II.

In December 2005, the veteran's file was reviewed by a VA 
physician in effort to determine whether the veteran's cause 
of death was related to service.  With regard to whether his 
service-connected PTSD caused or contributed substantially or 
materially to his cause of death, the examiner, after a 
review of the file, stated that the veteran's cause of death 
was congestive heart failure, heart disease, and coronary 
artery disease, with contributing factors of aortic stenosis 
and pneumonia.  The examiner acknowledged that the veteran's 
primary care physician had stated that the veteran's PTSD 
could have exacerbated his cardiac disease.  However, after 
reviewing the veteran's claims file and medical literature, 
the examiner noted that while there was some suggestion that 
PTSD could aggravate or even cause coronary artery disease, 
the medical evidence both for and against this position was 
split, such that no clear causal relationship between PTSD 
and coronary artery disease had been established.  
Significantly, the American Heart Association did not 
consider PTSD to be a risk factor for cardiovascular disease.  
For this reason, to state that the veteran's PTSD was in any 
way related to his coronary artery disease, and thereby his 
death, would be speculative.  In the case of the veteran, 
there was nothing which led to the conclusion that the 
veteran's PTSD was more likely than not a contributing factor 
to his death.    

In January 2001, the Veterans Benefits Administration issued 
a Fast Letter discussing the relationship between PTSD or 
stress to cardiovascular disorders.  Veterans Benefits 
Administration Fast Letter 01-05 (Jan. 16, 2001).  This Fast 
Letter noted that for a medical opinion establishing a 
relationship between a veteran's PTSD and cardiovascular 
disease to be probative and credible, it would have to be 
supported by reasons and discuss the known risk factors for 
cardiovascular disease and explain why he or she considers 
PTSD to be at least as likely as not the cause of the 
cardiovascular disease in the veteran.  

As with all medical opinions, the weight and credibility of 
the opinion has to be considered in light of all other 
evidence of record and in light of other medical information.  
The probative value of medical opinion evidence is based on 
the medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusions that the physician reaches.   
Guerrieri v. Brown, 4 Vet. App. 467 (1993).

In this case, while the July 2005 opinion from the veteran's 
primary care physician notes that the veteran's PTSD could 
have exacerbated his cardiac disease, there is no indication 
in the letter that the physician believed that the veteran's 
PTSD contributed substantially or materially to his 
cardiovascular disease.  It is clear from the opinion that 
the physician felt that the veteran's PTSD was not beneficial 
to his cardiovascular disease.  However, the physician did 
not conclude that the PTSD contributed substantially or 
materially to his cardiovascular disease, and thereby his 
death.  For this reason, the July 2005 opinion does not 
satisfy the criteria required for the opinion to be 
considered probative, as discussed the January 2001 Fast 
Letter.  See also Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992) (medical evidence which merely indicates that the 
alleged disorder "may or may not" exist or "may or may not" 
be related, is too speculative to establish the presence of a 
claimed disorder or an such relationship).

Having determined that the July 2005 opinion is not 
sufficiently probative to demonstrate a nexus between the 
veteran's PTSD and his cause of death, the question remains 
whether the evidence is in equipoise, such that the claim for 
service connection for the cause of the veteran's death may 
be granted.  After a review of the evidence, the Board finds 
that the evidence is not so evenly balanced as to give rise 
to the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(a) 
(West 2002).

The VA examiner, after reviewing medical literature, 
determined that there was no definite causal relationship 
between PTSD and cardiovascular disease.  Significant factors 
leading to this determination were findings both in favor and 
against such a causal relationship.  Given this split both in 
favor and against a causal relationship, the examiner noted 
that the pertinent inquiry was whether, in the veteran's 
case, there was any determinative factor that would lead one 
to believe that the veteran's PTSD was, more likely than not, 
a contributing factor to his cause of death.  After a review 
of the veteran's claims file, the examiner determined that 
there was no such evidence.  The Board considers this opinion 
to be highly probative, given the examiner's report of having 
reviewed medical literature from both perspectives on the 
issue, and the examiner's having conducted a thorough review 
of the veteran's claims file.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328, 1332 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
In this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
cause of death, as discussed above.  Indeed, the evidence of 
record weighs against such a finding, as the December 2005 VA 
examiner found that the veteran's cardiovascular disease was 
not as likely as not related to his PTSD.  Thus, service 
connection for the cause of the veteran's death is not 
warranted.

In reaching this determination, the Board does not question 
the sincerity of the appellant's belief that the veteran's 
death stemmed from his service-connected PTSD.  As a lay 
person, however, she is not competent to establish a medical 
diagnosis or show a medical etiology merely by her own 
assertions because such matters require medical expertise.  
38 C.F.R. § 3.159(a)(1) (2006); see also Duenas v. Principi, 
18 Vet. App. 512, 520 (2004); see also Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  Because she is not 
professionally qualified to offer a diagnosis or suggest a 
possible medical etiology, and since the only competent 
medical evidence is against the claim, service connection 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

The Board is aware that it has a heightened obligation to 
explain its findings and conclusions where service records 
have been lost or destroyed.  Pruitt v. Derwinski, 2 Vet. 
App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
In this case, the Board finds that VA has met this heightened 
duty, as multiple attempts to locate records were made, and 
the appellant was informed of the unavailability of the 
records.  




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


